Citation Nr: 9914339	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

What evaluation is warranted for the period from April 10, 
1996, for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1964 to May 1967, 
from March 1968 to December 1970, from June 1986 to June 
1989, and from October 1990 to December 1991.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

The veteran was granted service connection for PTSD by rating 
decision of November 1996, with the RO assigning an effective 
date of April 10, 1996.  In July 1998, the RO assigned a 
total rating for PTSD, effective December 22, 1997, the date 
of receipt of a report from a VA physician reflecting that 
the veteran was unemployable secondary to severe PTSD; that 
the condition was chronic; and at that point considered 
permanent.  

Previously, the objective evidence reflected that on 
examination by VA in June 1996, the veteran was cooperative, 
oriented, and had intact memory.  His insight and judgment 
were fair to good.  His affect was slightly down, and overall 
his mood was slightly anxious.  He was always on guard.  He 
broke down relating events in Vietnam, acting like he was 
reliving the entire situation he was describing.  He reported 
trouble with emotional feelings and felt detached from 
people.  The diagnosis was PTSD.  

On psychiatric examination in November 1996, the veteran was 
dressed appropriately and was cooperative.  He spoke 
effectively, reached goal idea easily, and showed no 
abnormality in stream of mental activity.  Thought content 
was appropriate with no delusions or hallucinations revealed.  
The veteran's affect was appropriate and euthymic.  There was 
no evidence of danger to self or others.  Sensorium was clear 
and the veteran was well oriented.  His memory was intact for 
both recent and remote events.  There were diagnoses on Axis 
I of marijuana abuse, history of alcohol use not to the 
extent to reach a diagnosis of abuse, and PTSD.  The Global 
Assessment of Functioning (GAF) score was 65/65.  

Psychological testing by VA in July 1997 reflected rather 
inconsistent psychological test results.  The veteran's 
profile suggested significant depressive symptomatology, but 
the Beck Depression Inventory study suggested he was 
asymptomatic with regard to depressive symptoms.  The veteran 
indicated that combat experiences were his most significant 
traumas, and yet his Mississippi scale was below the cutoff 
for PTSD.  The veteran's behavior during the clinical 
interview did not suggest the presence of a thought disorder, 
and he appeared to be giving an honest report of his 
experiences.  It was concluded that based on his reports of 
long-standing psychological distress associated with a 
history of multiple traumatic experiences the veteran might 
benefit from involvement in the treatment program at the PTSD 
clinic.  The clinical psychologist who made the report in 
July 1997 reported in March 1998 that the veteran was unable 
to continue with school; that he was diagnosed with severe 
PTSD; and that stressors associated with school were 
overwhelming for the veteran.  That March 1998 conclusion was 
consistent with the report of VA psychiatric compensation 
examination the preceding month, when the examiner described 
the veteran as socially isolated and withdrawn and completely 
unemployable.  The examiner reported a GAF score of 30 at the 
worst and 40 at the best, current and in the last year for 
the veteran.  

The Board is interested in having the RO review all of the 
veteran's VA outpatient treatment records for the period 
prior to the December 22, 1997, statement by the VA 
physician.  It should be investigated whether the veteran 
suddenly attained the psychiatric status reported by the 
physician on December 22, 1997, or whether there was a 
gradual worsening of the condition in the months prior 
thereto.  In this regard, it is noteworthy that the Social 
Security Administration (SSA) found the veteran totally 
disabled on April 1, 1997, with disability benefits beginning 
in September 1997.  In light of precedents of the United 
States Court of Veterans Appeals (Court) in this area it is 
clear that action must be taken to obtain any existing SSA 
records in addition to all decisions made by that agency 
regarding all claims submitted by the veteran.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In light of a recent decision by the Court the Board finds 
that a remand is also necessary in order for the RO to 
consider and document whether a "staged rating" is 
warranted in this case.  Generally, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  The Court recently discussed the 
application of "staged ratings" with respect to original 
claims in Fenderson v. West.  The Court noted that the 
distinction between an original rating and a claim for an 
increased rating was important in terms of determining 
whether the original rating on appeal was erroneous.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

In Fenderson, the Court noted that the evidence dating from 
the time of the appellant's original claim warranted a higher 
disability rating for at least part of the time the case was 
on appeal to the Board.  Such a situation may be the case 
with respect to the issue on appeal.  

The Board may address a question that was not addressed by 
the RO, it must determine whether the veteran and his 
representative have been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran would be prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, the 
Board finds that a REMAND is necessary given that the RO has 
not had an opportunity to consider and document the 
application of "staged ratings" to the issue on appeal.  

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete VA PTSD outpatient treatment 
records, especially all that are relevant 
to, and which culminated in, the December 
22, 1997 report from the VA physician who 
indicated that the veteran was then 
unemployable.  

2.  The RO should contact SSA and request 
a copy of any determination concerning 
claims by the veteran for disability 
benefits, and a copy of the records upon 
which the determination(s) were based.  

3.  The RO should adjudicate on a de novo 
basis the claim, "what evaluation is 
warranted for the period from April 10, 
1996, for PTSD."  As Fenderson holds, 
this is a different claim than the claim 
for an "earlier effective date for a 
total rating" that is the focus of the 
July 1998 statement of the case.  In 
doing so the RO must specifically 
document their consideration as to 
whether a "staged rating" as discussed 
in Fenderson, is warranted.  

4.  If the benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The above descriptions only suggest 
that a staged rating is a plausibility in this case.  They 
should not be read as mandating that a staged rating be 
entered.   The purpose of this remand is to ensure that the 
veteran is afforded due process of law.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


